Title: From Alexander Hamilton to Timothy Darling, 10 September 1799
From: Hamilton, Alexander
To: Darling, Timothy


          
            Sir,
            New York Sepr. 10. 1799
          
          The Secretary of War (to whom your letters were irregularly addressed has sent me a copy of your letter of the thirty first of August which was irregularly addressed to that officer. A sufficient supply has been sent on for the present use of the Regiment to which you belong, and I have written to Col. Graves directing him to forward to you such a part of the Articles furnished as shall make up the proportion to which you are entitled.
           It will be well for you to open a correspondence with Col. Graves on the subject.
          With great consideration I am, Sir & &—
          Major Darling—
        